DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

Notice of Amendment
	In response to the amendment filed on 1/5/2021, amended claims 1 and 11, cancelled claim 2, and new claim 22 are acknowledged. Claims 1 and 3-22 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 8-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appelt et al. (US Publication No. 2005/0001728 A1) (previously cited), further in view of Amigo et al. (US Publication No. 2010/0241464 A1) (previously cited).

	Regarding claim 1, Appelt et al. discloses a method comprising: 
during a first time window, measuring a first movement signal related to movement of a worker with a movement sensor (21, 23) associated with the worker (see [0072] – “[e]quipment sensor 21 and/or physiological sensor 23 may also be used to measure movement or lack of movement by a wearer and/or equipment associated with the wearer”), and measuring a first environmental signal with an environmental sensor (22) of a work site (see [0072] – “[e]nvironmental sensors 22 may be used to detect, identify and measure a variety of environmental conditions such as ambient air temperature, explosive gas concentrations, biological agent concentrations, radioactivity levels associated with one or more radionuclides, and/or any other hazardous or potentially hazardous environmental condition”, and [0076] and [0079]); 
electronically storing at least one numerical descriptor derived from the first movement signal and the first environmental signal as reference data for the worker with a processor (12) of a processing unit (see [0073] and [0076]); 
during a second time window, measuring a second movement signal related to movement of the worker with the movement sensor and measuring a second environmental signal with the environmental sensor (see [0072], [0076], and [0079]), wherein the processing unit includes the movement sensor, and the processing unit is 
comparing at least one numerical descriptor derived from the second movement signal and the second environmental signal to the reference data to identify an impairment indicator indicating non-compliance with a safety restriction with the processor (see [0065], [0068], [0073], [0079], and [0086]); and 
wherein the first time window occurs during a training activity performed by the worker (see [0076] – [s]ystem 10 may record an exposure history for post-event analysis and for training personnel.. to give firefighters or other safety personnel an idea of temperature profiles during training… [r]ecorded data, including position information, may be used to improve supervision of firefighters and other safety personnel and to provide better training for such personnel” and [0143]).  
It is noted Appelt et al. does not specifically teach the environmental sensor of a work site is located remotely from the movement sensor. However, Amigo et al. teaches the environmental sensor is of a work site located remotely (e.g. fixed on machinery, equipment, and objects, or distributed at fixed locations around workplace) from the movement sensor (see Figure 4 and [0027], [0030]-[0031], [0076], and [0093]). Amigo et al. further teaches the processing unit includes the movement sensor (see [0027] – “motion detectors worn by employees measure body motion as employees move around and carry out various tasks at work”, [0032] and [0057] – “an embedded computing platform built into the sensor platform”), and the processing unit is housed in a housing comprising a component of personal protection equipment (PPE) (404; see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appelt et al. to include the environmental sensor is of a work site located remotely from the movement sensor, as disclosed in Amigo et al., so as to provide information on the functionality of machinery and equipment that employees interact with, for example to detect overheating or malfunctioning of equipment/machinery that constitutes a workplace hazard for employees (see Amigo et al.: [0030]).
Regarding claim 3, Appelt et al. teaches collecting location information and using the location information as an additional factor to identify an impairment indicator (see [0072] – “a global positioning system or other location sensor may be coupled with microprocessor 12 and/or comparator circuit 24”, [0076], and [0086]). Amigo et al. also teaches collecting location information and using the location information as an additional factor to identify an impairment indicator (see [0027], [0072], and [0075]).
Regarding claim 4, Appelt et al. teaches the impairment indicator is indicative of at least one of mental impairment, visual impairment and physical impairment (see [0065], [0068], [0082], and [0143]). Amigo et al. also teaches the impairment indicator is indicative of at least one of mental impairment, visual impairment and physical impairment (see [0068] and [0127]).
Regarding claim 5, Appelt et al. teaches the environmental sensor includes at least one of a thermometer, a hygrometer, a sound meter, a particulate matter sampler, 
Regarding claim 6, Appelt et al. teaches the environmental signal measures at least one of temperature, air quality, humidity, sound level and particulate level (see [0064] and [0073]). Amigo et al. also teaches the environmental signal measures at least one of temperature, air quality, humidity, sound level and particulate level (see [0076]).
Regarding claim 8, Appelt et al. teaches the movement sensor is at least one of: an accelerometer, a gyroscope, a piezoelectric vibration sensor, a geographical positioning sensor and a magnetic switch (see [0072], [0076], and [0272]). Amigo et al. also teaches the movement sensor is at least one of: an accelerometer, a gyroscope, a piezoelectric vibration sensor, a geographical positioning sensor and a magnetic switch (see [0027], [0072], and [0110]).
Regarding claim 9, Appelt et al. teaches the movement sensor is attached to the worker (see Figures 4-7 and [0072] and [0088]). Amigo et al. also teaches the movement sensor is attached to the worker (see [0027]).
Regarding claim 10, Appelt et al. teaches when an impairment indicator is detected, at least one of a local alarm and a remote alarm is triggered (see [0074] and [0079]). Amigo et al. also teaches when an impairment indicator is detected, at least one of a local alarm and a remote alarm is triggered (see [0059] and [0102]).
Regarding claim 11, Appelt et al. discloses a device comprising: 

an environmental sensor (22) of a work site (see [0072] – “[e]nvironmental sensors 22 may be used to detect, identify and measure a variety of environmental conditions such as ambient air temperature, explosive gas concentrations, biological agent concentrations, radioactivity levels associated with one or more radionuclides, and/or any other hazardous or potentially hazardous environmental condition”); 
a processing unit disposed in the housing comprising a processor (12) (see [0073] and [0075]-[0076]) and a movement sensor (21, 23) (see [0072] – “[e]quipment sensor 21 and/or physiological sensor 23 may also be used to measure movement or lack of movement by a wearer and/or equipment associated with the wearer”);   
wherein, during a first time window, the movement sensor measures a first movement signal related to movement of the worker and the environmental sensor measures a first environmental signal (see [0072], [0076], and [0079]); 
wherein the processor stores at least one numerical descriptor derived from the first movement signal and at least one numerical descriptor derived from the first environmental signal as reference data for the worker (see [0073] and [0076]); 
wherein, during a second time window, the movement sensor measures a second movement signal related to movement of the worker and the environmental sensor measures a second environmental signal (see [0072], [0076], and [0079]); 
wherein the processor compares at least one numerical descriptor derived from the second movement signal and at least one numerical descriptor derived from the 
wherein the first time window occurs during a training activity performed by the worker (see [0076] – [s]ystem 10 may record an exposure history for post-event analysis and for training personnel.. to give firefighters or other safety personnel an idea of temperature profiles during training… [r]ecorded data, including position information, may be used to improve supervision of firefighters and other safety personnel and to provide better training for such personnel” and [0143]).  
It is noted Appelt et al. does not specifically teach the environmental sensor of a work site is located remotely from the movement sensor. However, Amigo et al. teaches the environmental sensor is of a work site located remotely (e.g. fixed on machinery, equipment, and objects, or distributed at fixed locations around workplace) from the movement sensor (see Figure 4 and [0027], [0030]-[0031], [0076], and [0093]). Amigo et al. further teaches the processing unit includes the movement sensor (see [0027] – “motion detectors worn by employees measure body motion as employees move around and carry out various tasks at work”, [0032] and [0057] – “an embedded computing platform built into the sensor platform”), and the processing unit is housed in a housing comprising a component of personal protection equipment (PPE) (404; see [0068]-[0069], [0072], [0075], and [0093]) worn by a worker for an occupation to identify an impairment indicator indicating non-compliance with a safety restriction (see [0068], [0070]-[0071], [0078], and [0102]).

Regarding claim 12, Appelt et al. teaches the housing is one of: a safety garment, a harness, or a hard hat (see [0023] and [0063]).
Regarding claim 13, Appelt et al. teaches the device further includes a location module, and wherein the processor is configured to estimate a location of the worker using at least both of a signal from the movement sensor and data from the location module (see [0072] – “a global positioning system or other location sensor may be coupled with microprocessor 12 and/or comparator circuit 24”, [0076], and [0086]). Amigo et al. also teaches the device further includes a location module, and wherein the processor is configured to estimate a location of the worker using at least both of a signal from the movement sensor and data from the location module (see [0027], [0072], and [0075]).
Regarding claim 14, Appelt et al. teaches using the location of the worker as a second factor to identify an impairment indicator (see [0072], [0076], and [0086]). Amigo et al. also teaches using the location of the worker as a second factor to identify an impairment indicator (see [0027], [0072], and [0075]).

Regarding claim 16, Appelt et al. teaches the movement sensor is at least one of: an accelerometer, a gyroscope, a piezoelectric vibration sensor, a geographical positioning sensor and a magnetic switch (see [0072], [0076], and [0272]). Amigo et al. also teaches the movement sensor is at least one of: an accelerometer, a gyroscope, a piezoelectric vibration sensor, a geographical positioning sensor and a magnetic switch (see [0027], [0072], and [0110]).
Regarding claim 17, Amigo et al. teaches the device comprises more than one movement sensor (see [0027] – “multiple motion sensors may be worn on different parts of the body to obtain detailed body movement information”).  
Regarding claim 19, Appelt et al. teaches when an impairment indicator is detected, at least one of a local alarm and a remote alarm is triggered (see [0074] and [0079]). Amigo et al. also teaches when an impairment indicator is detected, at least one of a local alarm and a remote alarm is triggered (see [0059] and [0102]).
Regarding claim 20, Appelt et al. teaches the environmental sensor is at least one of: a thermometer, a hygrometer, a sound meter, a particulate matter sampler, and an air quality meter (see [0064] and [0073]). Amigo et al. also teaches the environmental sensor is at least one of: a thermometer, a hygrometer, a sound meter, a particulate matter sampler, and an air quality meter (see [0076]).
.
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appelt et al. and Amigo et al., further in view of Devaul et al. (US Publication No. 2007/0063850 A1) (previously cited).

Regarding claim 7, it is noted neither Appelt et al. nor Amigo et al. specifically teach the impairment indicator is indicative of prohibited substance abuse. However, Devaul et al. teaches the impairment indicator is indicative of prohibited substance abuse (see [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appelt et al. and Amigo et al. to include the impairment indicator is indicative of prohibited substance abuse, as disclosed in Devaul et al., so as to determine that the user is having an adverse reaction to or overdose of a psychotropic medication or determine the presence and degree of inebriation or intoxication (see Devaul et al.: [0075]).

Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appelt et al. and Amigo et al., further in view of Ives (US Publication No. 2015/0100135 A1).


Regarding claim 22, it is noted neither Appelt et al. nor Amigo et al. specifically teach the training activity comprises the worker completing a series of predetermined movements to establish baseline performance data. However, Ives teaches the training activity comprises the worker completing a series of predetermined movements to establish baseline performance data (see [0052] – “data can be gathered while the wearer 10 is performing a known, quantifiable, and or repeatable exercise, such as… walking on a treadmill… which can be used to develop a baseline profile and/or 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791